               Case 3:21-cv-01184-HZ    Document 1      Filed 08/11/21     Page 1 of 32



Janet K. Larsen, OSB No. 950279
larsenj@lanepowell.com
Kristen L. Price, OSB No. 175700
pricek@LanePowell.com
LANE POWELL PC
601 S.W. Second Avenue, Suite 2100
Portland, Oregon 97204
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Defendant Melissa Adams




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       PORTLAND DIVISION


REZA MOTAMENI, an individual,                        Case No. _____________

                                   Plaintiff,        DEFENDANT MELISSA ADAMS’
                                                     NOTICE OF REMOVAL AND
          v.                                         DEMAND FOR JURY TRIAL

MELISSA ADAMS, an individual formerly                Pursuant to 28 U.S.C. §§ 1332, 1441,
known as Melissa Motameni,                           and 1446

                                 Defendant,
and

MOTO-BIZ, INC., an Oregon corporation,

                         Nominal Defendant.

      TO: United States District Court for the District of Oregon, Portland Division; Clerk of the
Multnomah County Circuit Court; and Nick Henderson, attorney for Plaintiff

         PLEASE TAKE NOTICE that defendant Melissa Adams (“Adams”), by and through her

undersigned counsel, petitions this Court under 28 U.S.C. §§ 1332, 1441, and 1446 for the removal

to this Court of this action based on diversity jurisdiction. The matter is currently pending in the

Circuit Court of the State of Oregon for the County of Multnomah as Case No. 21CV15255. The

grounds for the removal are as follows:

PAGE 1 – DEFENDANT MELISSA ADAMS’ NOTICE OF REMOVAL                          LANE POWELL PC
                                                                   601 S.W. SECOND AVENUE, SUITE 2100
                                                                         PORTLAND, OREGON 97204
                                                                       503.778.2100 FAX: 503.778.2200
719105.0001/8422275.7
              Case 3:21-cv-01184-HZ        Document 1       Filed 08/11/21     Page 2 of 32



         1.        On or about April 20, 2021, Plaintiff Reza Motameni (“Plaintiff”) initiated this

action by filing a Complaint against Adams and identified Moto Biz, Inc. (“Moto Biz”) as a

nominal defendant in the Circuit Court of the State of Oregon for the County of Multnomah. On

or about July 6, 2021, Plaintiff filed a First Amended Complaint (“FAC”) against Adams and,

again, identified Moto Biz as the nominal defendant.

         2.        On July 13, 2021, at approximately 7:30 p.m., Plaintiff personally served Adams

with the Summons and First Amended Complaint at her home in Monterey, California.

         3.        In the FAC, Plaintiff asserts the following claims : (1) Close Corporation Remedies

– ORS 60.952; (2) Breach of Duty of Care; (3) Breach of Duty of Loyalty; (4) Injunctive Relief;

and (5) Declaratory Relief. (FAC at ¶¶ 22-38.)

         4.        Plaintiff seeks at least $3,050,000 in damages from Adams. (FAC at ¶ 26(v), 30(a)-

(c), 34.) Plaintiff also seeks costs and attorney fees. (FAC, Demand for Relief at ¶ 4.)

                                  STATUTORY REQUIREMENTS

         5.        Removal of this case is proper pursuant to this Court’s diversity jurisdiction as set

forth in 28 U.S.C. §§ 1332, 1441, and 1446. This Court has diversity jurisdiction pursuant to

28 U.S.C. § 1332(a) because Plaintiff and Adams have complete diversity of citizenship and the

amount in controversy exceeds $75,000, exclusive of interests and costs.                 See 28 U.S.C.

§ 1332(a)(2).

         6.        Citizenship of Parties. Plaintiff and Adams are of diverse citizenships.

                   (a)    To establish citizenship for diversity purposes, a natural person must be a

citizen of the United States and domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,

704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places where they reside with

the intent to remain or to which they intend to return. Kanter v. Warner-Lambert Co., 265 F.3d

853, 857 (9th Cir. 2001).

                   (b)    Plaintiff has been, and continues to be a citizen and resident of State of

Oregon. He currently resides at 24250 South Powder Road, Beavercreek, Oregon 97004.


PAGE 2 – DEFENDANT MELISSA ADAMS’ NOTICE OF REMOVAL                              LANE POWELL PC
                                                                       601 S.W. SECOND AVENUE, SUITE 2100
                                                                             PORTLAND, OREGON 97204
                                                                           503.778.2100 FAX: 503.778.2200
719105.0001/8422275.7
               Case 3:21-cv-01184-HZ       Document 1       Filed 08/11/21     Page 3 of 32



                   (c)    Adams is not a citizen of Oregon where this action was brought, resulting

in complete diversity allowing removal by non-resident defendant. 28 U.S.C. §§ 1441, et seq.

Adams is a citizen of California. She currently resides in Monterey, California. Adams has been

a resident of California since 2012 and intends to remain a resident of California for the foreseeable

future.

                   (d)    Nominal defendant Moto-Biz is an Oregon corporation with its principal

place of business in Portland, Oregon. (FAC at ¶ 1.) Although Moto-Biz is also a citizen of

Oregon, Moto Biz is a “nominal” defendant. Shapiro v. Citibank, N.A. ---Fed. Appx. ---2021 WL

1972508 (nominal party includes “a party against whom no claims are brought, [citation omitted]

and whose role is limited to “that of a stakeholder” in the underlying action [citation omitted]);

See also Strotek Corp. v. Air Transp. Ass'n. of Am., 300 F.3d 1129, 1133 (9th Cir.2002)

(“Defendants who are nominal parties with nothing at stake may be disregarded in determining

diversity, despite the propriety of their technical joinder.”). “A federal court must disregard

nominal or formal parties and rest jurisdiction only upon the citizenship of real parties to the

controversy.” Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 461 (1980).

                   (e)    Because Plaintiff is a citizen of Oregon and Adams is a citizen of California,

complete diversity is accomplished, allowing removal by the non-resident defendant. 28 U.S.C.

§§ 1441, et seq.

          7.       Amount of Controversy. Adams denies Plaintiff is entitled to the relief sought, but

Plaintiff’s allegations and requested relief place more than $75,000 in controversy, exclusive of

interest and costs. Plaintiff seeks a total of $3,050,000 in damages. (FAC at ¶ 26(v), 30(a)-(c),

34.) Plaintiff’s allegations satisfy the jurisdictional prerequisite for the amount in controversy

because it cannot be said to a legal certainty Plaintiff would not be entitled to recover the

jurisdictional amount. Anthony v. Security Pacific Financial Services, Inc., 75 F.3d 311, 315 (7th

Cir. 1996); Watson v. Blankenship, 20 F.3d 383, 386-87 (10th Cir. 1994).




PAGE 3 – DEFENDANT MELISSA ADAMS’ NOTICE OF REMOVAL                              LANE POWELL PC
                                                                       601 S.W. SECOND AVENUE, SUITE 2100
                                                                             PORTLAND, OREGON 97204
                                                                           503.778.2100 FAX: 503.778.2200
719105.0001/8422275.7
              Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21      Page 4 of 32



                                  PROCEDURAL REQUIREMENTS

         8.        Venue. This Court is in the judicial district and division where the state court action

was brought and is pending. Thus, it is the proper district court to which this case should be

removed. See 28 U.S.C. §§ 1441(a), 1446(a).

         9.        Removal is Timely. Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is

timely filed, having been filed within thirty (30) days after service of the FAC and Summons on

Adams.

         10.       Removal to Proper Court. Concurrent with the filing of this Notice of Removal,

Adams has provided written notice of removal to Plaintiff and filed a copy of this Notice of

Removal with the Clerk of the Circuit Court for the State of Oregon for the County of Multnomah

pursuant to 28 U.S.C. § 1446(d).

         11.       Pleadings and Process. Attached as Exhibit 1 is a copy of all process and pleadings

filed in the state court action pursuant to U.S.C. § 1446(a).

         12.       Notice. A copy of the Notice of Removal to federal court will be timely filed with

the clerk of the state court in which the action is pending and served on Plaintiff pursuant to

28 U.S.C. § 1446(d). A copy of the Notice to Clerk of the Court and Adverse Party of Filing of

Notice of Removal to Federal Court will be served promptly on Plaintiff pursuant to 28 U.S.C.

§§ 1446(a), (d).

         13.       Consent. As a nominal defendant, Moto-Biz need not consent to removal. See

Hewitt v. City of Stanton, 798 F.2d 1230, 1233 (9th Cir. 1986). “This ‘nominal party exception’

ensures that only those parties with a palpable interest in the outcome of a case, and not those

without any real stake, determine whether a federal court can hear a case.” Hartford Fire Ins. Co.

v. Harleysville Mut. Ins. Co., 736 F3d 256, 259 (4th Cir. 2013).

         14.       Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See

28 U.S.C. § 1446(a).

         15.       Based on the foregoing, this Court has jurisdiction over this matter pursuant to

28 U.S.C. § 1332, and the claims may be removed to this Court under 28 U.S.C. §§ 1441 and 1446.
PAGE 4 – DEFENDANT MELISSA ADAMS’ NOTICE OF REMOVAL                               LANE POWELL PC
                                                                        601 S.W. SECOND AVENUE, SUITE 2100
                                                                              PORTLAND, OREGON 97204
                                                                            503.778.2100 FAX: 503.778.2200
719105.0001/8422275.7
            Case 3:21-cv-01184-HZ         Document 1      Filed 08/11/21     Page 5 of 32



         16.       In the event Plaintiff seeks to remand this case or the Court considers remand sua

sponte, Adams respectfully requests the opportunity to submit such additional argument or

evidence in support of removal as may be necessary.

                                    DEMAND FOR JURY TRIAL

         17.       Pursuant to Rule 38(b) and Rule 81(c)(3) of the Federal Rules of Civil Procedure

and LR 38-1 Adams demands a jury trial of issues triable of right by a jury in this matter.

                                            CONCLUSION

         Adams hereby removes this case to federal court and respectfully prays that this Court

proceed with this action as if it had originally commenced in this Court, and make all orders

necessary and appropriate to effectuate this removal. Adams also demands a jury trial of any issues

that are triable of right by a jury in this matter.


         DATED: August 11, 2021

                                               LANE POWELL PC



                                               By:   s/ Janet K. Larsen
                                                    Janet K. Larsen, OSB No. 950279
                                                    Kristen L. Price, OSB No. 175700
                                                    Telephone: 503.778.2100
                                               Attorneys for Defendant Melissa Adams




PAGE 5 – DEFENDANT MELISSA ADAMS’ NOTICE OF REMOVAL                            LANE POWELL PC
                                                                     601 S.W. SECOND AVENUE, SUITE 2100
                                                                           PORTLAND, OREGON 97204
                                                                         503.778.2100 FAX: 503.778.2200
719105.0001/8422275.7
                  Case 3:21-cv-01184-HZ 4/20/2021
                                         Document8:51
                                                  1 Filed
                                                      AM 08/11/21                    Page 6 of 32
                                           21CV15255


  1

  2

  3

  4

  5

  6
                           IN THE CIRCUIT COURT FOR THE STATE OF OREGON
  7
                                     FOR THE COUNTY OF MULTNOMAH
  8
         REZA MOTAMENI, an individual,                          Case No.
  9
10                              Plaintiff,                      COMPLAINT

11                  v.                                          (Close Corporation Remedies, Breach of
                                                                Fiduciary Duties of Care and Loyalty,
12       MELISSA ADAMS, an individual                           Injunction, Declaratory Relief)
         formerly known as Melissa Motameni,
13                                                              NOT SUBJECT TO MANDATORY
                                Defendant,                      ARBITRATION
14       and
                                                                PRAYER: EQUITABLE RELIEF
15
         MOTO-BIZ, INC., an Oregon corporation,
                                                                FEE AUTHORITY: ORS 21.135(1)
16
                                Nominal Defendant.
17

18              Plaintiff Reza Motameni (“Plaintiff”) complains and alleges as follows:

19                                           JURISDICTION AND VENUE

20                                                         1.

21              Pursuant to ORS 63.664(1), venue is proper because at all times material MFE was

22       registered to do business in the State of Oregon and ’s principal place of business is located in

23       the City of Portland, Multnomah County, Oregon.

24                                                         2.

25              Plaintiff is a director and officer of Nominal Defendant Moto-Biz, Inc. (the “Company”).

26       Plaintiff holds 50% of the Company’s outstanding shares of stock, and was a shareholder of the



Page 1 of 13      COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                            Exhibit 1
                                                                                          Page 1 of 27
                  Case 3:21-cv-01184-HZ          Document 1       Filed 08/11/21     Page 7 of 32



  1      Company when the transactions complained of occurred.

  2                                                        3.

  3             Defendant Melissa Adams, formerly known as Melissa Motameni (“Defendant”), is also

  4      a director and officer of the Company. Defendant also holds 50% of the Company’s outstanding

  5      shares of stock.

  6                                                        4.

  7             Plaintiff did not make any pre-filing demand on the Company to obtain action by the

  8      board of directors. The Company has two directors, who equally own all outstanding shares, and

  9      the Plaintiff’s claims are based on the Defendant’s willful refusal to act in the Company’s best

10       interest as a shareholder. Any further demand of the board would be futile.

11                                               BACKGROUND

12                                      Company Formation and Growth

13                                                         5.

14              The Company was incorporated in the state of Oregon on October 22, 1991. At the time

15       it was incorporated, it had two shareholders, Plaintiff and Defendant, each holding 50% of the

16       Company’s outstanding shares of stock. After the Company was incorporated, Plaintiff and

17       Defendant were elected as the Company’s only directors.

18                                                         6.

19              Plaintiff and Defendant both signed all key legal documents needed for operating the

20       business, including but not limited to personal guaranties, tax returns, license agreements, etc.

21       By agreement of the parties, Defendant was appointed to the role of President of the Company,

22       and Plaintiff was named Secretary of the Company. However, Plaintiff was put in charge of

23       operating the business and making all business-related decisions. At the time the Company was

24       formed and began operations, Plaintiff and Defendant were married.

25                                                         7.

26              After its formation, the Company began operating a salon business at a single location in



Page 2 of 13      COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                            Exhibit 1
                                                                                          Page 2 of 27
                  Case 3:21-cv-01184-HZ         Document 1      Filed 08/11/21     Page 8 of 32



  1      Portland, Oregon. During the first 15 years of business, the Company grew its operations to four

  2      salons. By 2010, Dosha became the largest Salon business in the Portland area.

  3                               Discord, Divorce, and Management Changes

  4                                                       8.

  5             In 2009, Plaintiff and Defendant were divorced. The divorce had the unintended side-

  6      effect of placing a strain on the Company for the next couple of years, due to discord between

  7      the Company’s two principals.

  8                                                       9.

  9             In 2011, Plaintiff and Defendant discussed options for the Company’s leadership moving

10       forward. Plaintiff and Defendant both offered to step out of the Company and let the other party

11       manage the Company’s affairs. Ultimately, the parties agreed that Plaintiff would manage the

12       Company’s operations, and that Defendant would completely step out of any management role

13       for the Company. This agreement effectively resulted in Defendant’s resignation from her role

14       as the Company’s president, and Plaintiff’s appointment to the role as the Company’s president.

15       Following this agreement, Defendant moved to California in 2012.

16                                                        10.

17              From 2011 until 2019, Plaintiff managed the Company’s business affairs by himself, and

18       the Company continued to thrive. Under Plaintiff’s management, the Company opened three

19       more salon locations. At all times, Plaintiff kept Defendant regularly informed of the

20       Company’s status, and communicated with Defendant regarding large decisions and documents

21       requiring signatures from both shareholders.

22                      Financial Challenges Occur and Get Worse with the Pandemic

23                                                        11.

24              In 2016, the Company began to experience a series of challenges. First, in October of

25       2016, the Company’s Northwest Portland location experienced a massive flood from a water

26       break in a condominium unit on the 4th floor of the same building. The location was forced to



Page 3 of 13      COMPLAINT                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                   117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                       Portland, Oregon 97204
                                                                                  P: 503-417-0500 F: 503-417-0501
                                                                                          www.portlaw.com
                                                                                          Exhibit 1
                                                                                        Page 3 of 27
                   Case 3:21-cv-01184-HZ         Document 1        Filed 08/11/21    Page 9 of 32



  1      close for over four months for repairs and remodeling.

  2                                                          12.

  3              For several months after reopening in January of 2017, the Northwest Portland location

  4      struggled to rebuild and recapture clientele following the flood-related closure. In October of

  5      2017, just as the location was starting to build momentum, another disaster struck. A gas leak

  6      was ignited at the property adjacent to the Company’s location, which caused an explosion that

  7      demolished the Company’s Northwest location.

  8                                                          13.

  9              In March of 2018, the Company opened a new location in Northwest Portland, to replace

10       the location that was destroyed by the explosion.

11                                                           14.

12               Despite the setbacks and challenges it faced at its Northwest Portland location, the

13       Company was able to open a new location in West Linn in 2018—the Company’s seventh

14       location. The Company also relocated its Clackamas location to a better location at the local

15       mall.

16                                                           15.

17               As a result of the moves, openings, the Company’s debt load related to purchasing a new

18       location, and the location closures, the Company’s income and cash flow were significantly

19       reduced. Additionally, the Company’s expenses increased as a result of increased wages and

20       benefits for employees, increased rent expenses, etc. The Company’s financial struggles

21       continued throughout the end of 2019.

22                                                           16.

23               In 2020, the COVID-19 pandemic arrived, causing a catastrophic impact on the

24       Company. In March of 2020, the governor’s executive orders required the closure of all of the

25       Company’s salons for a significant period of time. These closures had a severe impact on the

26       Company’s financial position, effectively eliminating the Company’s revenue. Plaintiff loaned



Page 4 of 13       COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                             Exhibit 1
                                                                                           Page 4 of 27
                  Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 10 of 32



  1      more than $100,000 to the Company to cover payroll and other expenses for the Company. This

  2      new loan was in addition to previous loans Plaintiff has made to keep the Company operating.

  3                                                        17.

  4             Plaintiff worked tirelessly to help the Company overcome its financial challenges, and to

  5      survive during the COVID-19 pandemic. Plaintiff was able to obtain a Paycheck Protection

  6      Program (“PPP”) loan for the Company, and has tracked and documented Company expenses to

  7      cause the PPP loan to be fully forgiven. Additionally, Plaintiff has hired counsel for the

  8      Company to pursue insurance coverage claims related to the destruction of the Company’s

  9      Northwest Portland location. In addition to all of the extra activities described above, Plaintiff

10       continued to manage the Company’s business affairs for all of the Company’s locations, without

11       any assistance from Defendant.

12             Defendant Returns to Thwart the Company’s Operations and Promote Deadlock

13                                                         18.

14              From the date the Company was formed, to the present, Plaintiff has not been paid a

15       salary, nor has he been otherwise compensated for his management efforts. Initially, Plaintiff

16       and Defendant were both compensated equally, through draws or distributions paid by the

17       Company. Those “partnership payments” continued after Plaintiff’s divorce from Defendant,

18       even though Defendant had moved to California and was no longer participating in the

19       management of the Company. On many occasions, Defendant unilaterally withdrew funds from

20       Company accounts, claiming that she was entitled to her “partnership payments.” Defendant

21       withdrew such payments even during times when the Company did not have sufficient profits to

22       distribute to owners. Plaintiff refrained from taking draws at times when the Company was not

23       profitable. As a result, Defendant has been paid approximately $90,000 more for draws than

24       Plaintiff has received.

25                                                         19.

26              Beginning in June of 2019, Plaintiff caused the Company to cease paying draws to



Page 5 of 13       COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                             Exhibit 1
                                                                                           Page 5 of 27
                  Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 11 of 32



  1      himself and to Defendant, due to waning profits. Following that decision, Defendant became

  2      difficult and obstructive, and began to actively oppose Plaintiff’s business decisions. Defendant

  3      began to assert that she is still President of the Company, despite having abandoned her position

  4      several years prior. Defendant asserted that she alone held the authority to execute certain

  5      documents on the Company’s behalf, and, without a legitimate business purpose, Defendant

  6      refused to execute certain documents for the Company, as follows:

  7                     a.      In 2020, Plaintiff hired counsel to pursue insurance coverage claims for

  8      the Company, related to the destruction of the Northwest Portland salon. Those efforts resulted

  9      in a favorable settlement and a successful recovery of insurance proceeds, which are currently

10       held in trust with Company counsel (the “Trust Funds”). Defendant has refused to authorize

11       counsel to release the Trust Funds to the Company for the Company’s use;

12                      b.      Defendant has refused to sign necessary documents that would enable the

13       Company to apply for second forgivable PPP loan for more than $800,000, which the Company

14       could use to pay for necessary business expenses; and

15                      c.      Defendant has refused to authorize lease renewal documents for one of the

16       Company’s more profitable locations, and the lease for such location is set to expire shortly.

17                      d.      Defendant refused to provide information and documentation necessary

18       for the Company to obtain credit in its own name.

19                                                         20.

20              In addition to standing in the way of the Company’s ongoing business efforts, Defendant

21       has engaged in activities to distract Plaintiff from operating the business. Since the time her

22       draws were terminated, Defendant began demanding documents and financial statements from

23       Plaintiff, despite the fact that Plaintiff had already been providing financial documentation to

24       Defendant on a regular basis. Plaintiff produced additional information to satisfy Defendant’s

25       requests. Plaintiff provided the Company’s entire general ledger to Defendant, to refute

26       Defendant’s unfounded allegations that Plaintiff had misused Company funds.



Page 6 of 13      COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                            Exhibit 1
                                                                                          Page 6 of 27
                  Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21    Page 12 of 32



  1                                                        21.

  2             Defendant’s obstructive actions and refusals to sign critical documents were done without

  3      a legitimate business purpose. Instead, Defendant’s efforts were designed to block decision-

  4      making for the Company, so that Defendant could then leverage the Company’s precarious

  5      financial state to obtain compensation or a favorable buyout of her shares in the Company.

  6                                                        22.

  7             Plaintiff made numerous demands to Defendant via email in January, February and
  8
         March of 2021. Additionally, Plaintiff and Defendant attended a mediation session in an attempt
  9
         to resolve their differences and break the deadlock. The mediation was unsuccessful, the Parties
10
         were unable to resolve their differences, and the directors and shareholders remain deadlocked.
11

12       This action followed.

13                                       FIRST CLAIM FOR RELIEF
                                   Close Corporation Remedies – ORS 60.952
14
                                                           23.
15
                Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
16
                                                           24.
17
                The Company is a closely-held corporation which does not have shares listed on a
18
         national securities exchange or which are regularly traded in a market maintained by one or more
19
         members of a national or affiliated securities association.
20
                                                           25.
21
                The Company’s directors are deadlocked in the management of the corporate affairs, the
22
         shareholders are unable to break the deadlock and irreparable injury to the corporation is
23
         threatened or being suffered, and the business and affairs of the corporation can no longer be
24
         conducted to the advantage of the shareholders generally, because of the deadlock.
25
                                                           26.
26
                As a 50% shareholder and a director, Defendant exerts control over the Company, by


Page 7 of 13      COMPLAINT                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                            Exhibit 1
                                                                                          Page 7 of 27
                       Case 3:21-cv-01184-HZ        Document 1      Filed 08/11/21    Page 13 of 32



  1      objecting to actions Plaintiff intends to take to benefit the Company. Defendant is unwilling to

  2      actively participate in the Company’s business operations, but she demands that Plaintiff manage

  3      the Company’s affairs without salary or other compensation. In doing so, Defendant has acted in

  4      an oppressive manner, which has damaged the Company, and which threatens to cause further

  5      harm to the Company.

  6                                                           27.

  7                   To promote the best interests of the Company, the Court should enter judgment to

  8      provide the following remedies:

  9              i.      Pursuant to ORS 60.952(2)(a), requiring Defendant to perform the following:
10
                         a) Execute documents necessary to allow Company counsel to deliver the Trust
11                          Funds to the Company, after payment of counsel’s fees and costs.

12                       b) Execute documents necessary for the Company to apply for a PPP loan; and
13                       c) Execute documents necessary to confirm that Plaintiff has the full and exclusive
                            authority to act on the Company’s behalf in negotiating and signing a new lease or
14
                            lease renewal for the Company’s Bridgeport location.
15
               ii.       Pursuant to ORS 60.952(2)(b), altering the Company’s bylaws to reduce the number
16
         of directors from two to one;
17

18             iii.      Pursuant to ORS 60.952(2)(c), to the extent not already accomplished by the Parties’

19       2011 agreement, removing Defendant from any position as a director or officer of the Company;

20             iv.       Pursuant to ORS 60.952(2)(d), to the extent not already accomplished by the Parties’
21       2011 agreement, appointing Plaintiff to be the Company’s President.
22
                v.       Pursuant to ORS 60.952(2)(e), requiring an accounting and settlement of the
23
         shareholder’s capital accounts, and compensating Plaintiff for of any amounts paid to Plaintiff or
24
         Defendant from the Company, and for judgment against Defendant in an amount necessary to
25

26       settle the shareholders’ capital accounts. Plaintiff is entitled judgment in an amount to be proven



Page 8 of 13            COMPLAINT                                                    MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                           Portland, Oregon 97204
                                                                                      P: 503-417-0500 F: 503-417-0501
                                                                                              www.portlaw.com
                                                                                              Exhibit 1
                                                                                            Page 8 of 27
                       Case 3:21-cv-01184-HZ          Document 1       Filed 08/11/21     Page 14 of 32



         at trial, but believed to exceed $90,000;
  1

  2            vi.          Pursuant to ORS 60.952(2)(j), awarding damages to Plaintiff in the amount of

  3      $150,000 per year, or other reasonable amounts to be determined at trial, for the period of time

  4      Plaintiff has been actively managing the Company’s business affairs alone, after Defendant
  5      relocated to California; and
  6
               vii.         Pursuant to ORS 60.952(2)(i), compelling the purchase by the Company or Plaintiff
  7
         of all of the shares held by Defendant for the shares’ fair value and on the terms determined by
  8
         the Court pursuant to ORS 60.952(5).
  9
10                                             SECOND CLAIM FOR RELIEF
11                                                Breach of Duty of Care

12                                                               28.

13                    Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.

14                                                               29.

15                    As a director and officer of the Company, Defendant owed the Company and its

16       shareholders a duty of care, which requires Defendant to take action using the care that an

17       ordinarily prudent person in a similar position would exercise under the same circumstances.

18                                                               30.

19                    Defendant willfully and materially breached her duty of care to the Company in at least

20       the following ways:

21                    a.       Defendant relocated to California, leaving Plaintiff to manage all of the day to day

22       operations for the Company;

23                    b.       Defendant refused, without a legitimate business purpose, to sign documents that

24       would authorize Company counsel to return the Trust Funds to the Company;

25                    c.       Defendant refused, without a legitimate business purpose, to sign documents that

26       would enable the Company to apply for a forgivable PPP loan in excess of $800,000, which



Page 9 of 13               COMPLAINT                                                     MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                               Portland, Oregon 97204
                                                                                          P: 503-417-0500 F: 503-417-0501
                                                                                                  www.portlaw.com
                                                                                                  Exhibit 1
                                                                                                Page 9 of 27
                  Case 3:21-cv-01184-HZ          Document 1       Filed 08/11/21     Page 15 of 32



  1      would assist the Company overcome its financial challenges; and

  2             d.      Defendant refused, without a legitimate business purpose, to sign documents that

  3      would confirm Plaintiff’s authority to negotiate and renew a Company lease for one of its

  4      profitable locations.

  5             e.      Defendant objected and continues to object to all business decisions made by

  6      Plaintiff, to leverage the Company’s financial situation for her personal gain.

  7                                                         31.

  8             The Company and Plaintiff are entitled to judgment against Defendant for damages

  9      suffered by both, as follows:

10                      a.       First, Plaintiff is entitled to a judgment for compensation for managing the

11       Company’s day to day business affairs in Defendant’s absence, in an amount to be proven at

12       trial, but believed to exceed $1,350,000, or $150,000 per year for nine years; and

13                      b.       Second, the Company is entitled to compensation from Defendant for any

14       interest or fees that accrued as a result of Defendant’s failure to authorize the timely release of

15       the Trust Funds, and payment of counsel and the Company’s retained experts from those funds.

16       The Company is entitled to a judgment for such interest and fees in an amount determined at

17       trial, but believed to exceed $5,000.

18                                        THIRD CLAIM FOR RELIEF
19                                          Breach of Duty of Loyalty
                                                            32.
20
                Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
21
                                                            33.
22
                As a director and officer of the Company, Defendant owed the Company and its
23
         shareholders a duty of loyalty, which requires the directors to put the interests of the Company
24
         ahead of their personal interests.
25
                                                            34.
26



Page 10 of 13        COMPLAINT                                                       MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                           Portland, Oregon 97204
                                                                                      P: 503-417-0500 F: 503-417-0501
                                                                                              www.portlaw.com
                                                                                              Exhibit 1
                                                                                           Page 10 of 27
                    Case 3:21-cv-01184-HZ       Document 1      Filed 08/11/21     Page 16 of 32



  1             Through her wrongful conduct, as described above, Defendant willfully and materially

  2      breached her duty of loyalty to the Company and its shareholders.

  3                                                       35.

  4             The Company is entitled to judgment for damages in an amount to be proven at trial, but

  5      believed to exceed $5,000 for interest and fees incurred by the Company due to Defendant’s

  6      conduct.

  7                                     FOURTH CLAIM FOR RELIEF
  8                                          (Injunctive Relief)
                                                          36.
  9
                Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
10
                                                          37.
11
                Defendant resigned from her role as president of the Company, and agreed that Plaintiff
12
         would fulfill that role. Now, in breach of the fiduciary duties described above, Defendant has
13
         taken the contradictory position of asserting that she is still the Company’s president while
14
         simultaneously refusing to manage the Company’s day to day affairs or take actions necessary to
15
         preserve the Company’s business. Such actions include executing documents necessary to
16
         obtain the Trust Funds and a forgivable PPP loan, both of which the Company urgently needs to
17
         survive the economic difficulty caused by the COVID-19 pandemic. Plaintiff and the Company
18
         have been and will continue to be irreparably harmed by Defendant’s conduct, because, unless
19
         enjoined, the Company will be unable to apply for a second PPP loan by the May 31, 2021 loan
20
         application deadline. Plaintiff and the Company do not have an adequate remedy at law.
21
         Accordingly, the Plaintiff and the Company are entitled to a temporary, preliminary and
22
         permanent injunctive relief in the form of an order enjoining Defendant from participating in the
23
         Company’s day to day affairs, asserting that she is still the Company’s president, or interfering
24
         with Plaintiff’s management of the Company.
25

26



Page 11 of 13       COMPLAINT                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                            Exhibit 1
                                                                                         Page 11 of 27
                  Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 17 of 32



  1
                                          FIFTH CLAIM FOR RELIEF
  2                                           (Declaratory Relief)
  3
                                                           38.
  4
                Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
  5
                                                           39.
  6
                Pursuant to ORS § 28.010 et seq., the Court should declare that the Plaintiff is the
  7
         President of the Company, that the Defendant resigned her position with the Company under the
  8
         parties’ 2011 agreement, and that all actions taken by the Plaintiff for the benefit of the Company
  9
         as its de facto President in reliance on the parties 2011 are the action the Company.
10

11
                                             DEMAND FOR RELIEF
12
                Plaintiff therefore requests that judgment be entered against Defendant, and in favor of
13
         Plaintiff and the Company, as follows:
14
                1.      Providing Plaintiff and the Company remedies described in ORS 60.952,
15
         including but not limited to confirmation of Defendant’s removal from her role as president of
16
         Moto-Biz, Inc., formal appointment of Plaintiff as president of Moto-Biz, Inc., alteration of the
17
         Company’s bylaws, an accounting and balancing of capital accounts, compensation for
18
         Plaintiff’s management efforts, and the requirement that Defendant sell her Company stock to
19
         Plaintiff or the Company for fair value as determined by the Court;
20
                2.      Declaring that the Plaintiff is the President of the Company, that the Defendant
21
         resigned her position with the Company under the parties’ 2011 agreement, and that all actions
22
         taken by the Plaintiff for the benefit of the Company as its de facto President in reliance on the
23
         parties 2011 are the action the Company;
24
                3.      Awarding damages in an amount sought above or as otherwise determined at trial;
25
                4.      Awarding Plaintiff his attorneys’ fees, costs and disbursements in this action; and
26
                5.      Awarding Plaintiff and the Company any further relief that the Court finds


Page 12 of 13        COMPLAINT                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00431220:3}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                             Exhibit 1
                                                                                          Page 12 of 27
                  Case 3:21-cv-01184-HZ   Document 1    Filed 08/11/21   Page 18 of 32



  1      appropriate or just.

  2                                            DATED this 20th day of April, 2021.

  3                                            MOTSCHENBACHER & BLATTNER LLP

  4                                            By: s/ Nicholas J. Henderson
                                               Nicholas J. Henderson, OSB # 074027
  5                                            Of Attorneys for Plaintiff
  6

  7

  8

  9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26



Page 13 of 13      COMPLAINT                                             MOTSCHENBACHER & BLATTNER LLP
                                                                           117 SW Taylor Street, Suite 300
{00431220:3}
                                                                               Portland, Oregon 97204
                                                                          P: 503-417-0500 F: 503-417-0501
                                                                                  www.portlaw.com
                                                                                  Exhibit 1
                                                                               Page 13 of 27
                Case 3:21-cv-01184-HZ         Document12:34
                                              7/6/2021 1 Filed
                                                            PM 08/11/21          Page 19 of 32
                                                  21CV15255


 1

 2

 3

 4

 5
                         IN THE CIRCUIT COURT FOR THE STATE OF OREGON
 6                               FOR THE COUNTY OF MULTNOMAH
 7
         REZA MOTAMENI, an individual,                       Case No. 21CV15255
 8
                               Plaintiff,                    FIRST AMENDED COMPLAINT
 9
         v.                                                  (Close Corporation Remedies, Breach of
10                                                           Fiduciary Duties of Care and Loyalty,
         MELISSA ADAMS, an individual                        Injunction, Declaratory Relief)
11       formerly known as Melissa Motameni,
                                                             NOT SUBJECT TO MANDATORY
12                             Defendant,                    ARBITRATION
13       and
                                                             PRAYER: $1,480,000
14       MOTO-BIZ, INC., an Oregon corporation,
                                                             FEE AUTHORITY: ORS 21.160(1)(d); ORS
15                                                           21.105(2); Or Laws 2019, ch 605, § 11(3)
                               Nominal Defendant.            (HB 3447)
16
               Plaintiff Reza Motameni (“Plaintiff”) complains and alleges as follows:
17
                                        JURISDICTION AND VENUE
18
                                                        1.
19
               Pursuant to ORS 63.664(1), venue is proper because at all times material the Nominal
20
        Defendant, Moto-Biz, Inc. was registered to do business in the State of Oregon and its principal
21
        place of business is located in the City of Portland, Multnomah County, Oregon.
22
                                                        2.
23
               Plaintiff is a director and officer of Nominal Defendant Moto-Biz, Inc. (the “Company”).
24
        Plaintiff holds 50% of the Company’s outstanding shares of stock.
25
        ////
26
        ////


Page 1 of 13      FIRST AMENDED COMPLAINT                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                   117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                       Portland, Oregon 97204
                                                                                  P: 503-417-0500 F: 503-417-0501
                                                                                          www.portlaw.com
                                                                                        Exhibit 1
                                                                                     Page 14 of 27
                 Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 20 of 32



 1                                                        3.

 2             Defendant Melissa Adams, formerly known as Melissa Motameni (“Defendant”), is also

 3      a director and officer of the Company. Defendant also holds 50% of the Company’s outstanding

 4      shares of stock.

 5                                              BACKGROUND

 6                                     Company Formation and Growth

 7                                                        4.

 8             The Company was incorporated in the state of Oregon on October 22, 1991. At the time

 9      it was incorporated, it had two shareholders, Plaintiff and Defendant, each holding 50% of the

10      Company’s outstanding shares of stock. After the Company was incorporated, Plaintiff and

11      Defendant were elected as the Company’s only directors.

12                                                        5.

13             Plaintiff and Defendant both signed all key legal documents needed for operating the

14      business, including but not limited to personal guaranties, tax returns, license agreements, etc.

15      By agreement of the parties, Defendant was appointed to the role of President of the Company,

16      and Plaintiff was named Secretary of the Company. However, Plaintiff was put in charge of

17      operating the business and making all business-related decisions. At the time the Company was

18      formed and began operations, Plaintiff and Defendant were married.

19                                                        6.

20             After its formation, the Company began operating a salon business at a single location in

21      Portland, Oregon. During the first 15 years of business, the Company grew its operations to four

22      salons. By 2010, Dosha became the largest Salon business in the Portland area.

23      ////

24      ////

25      ////

26      ////



Page 2 of 13       FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                          Exhibit 1
                                                                                       Page 15 of 27
                Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21    Page 21 of 32



 1                               Discord, Divorce, and Management Changes

 2                                                       7.

 3             In 2009, Plaintiff and Defendant were divorced. The divorce had the unintended side-

 4      effect of placing a strain on the Company for the next couple of years, due to discord between

 5      the Company’s two principals.

 6                                                       8.

 7             In 2011, Plaintiff and Defendant discussed options for the Company’s leadership moving

 8      forward. Plaintiff and Defendant both offered to step out of the Company and let the other party

 9      manage the Company’s affairs. Ultimately, the parties agreed that Plaintiff would manage the

10      Company’s operations, and that Defendant would completely step out of any management role

11      for the Company. This agreement effectively resulted in Defendant’s resignation from her role

12      as the Company’s president, and Plaintiff’s appointment to the role as the Company’s president.

13      Following this agreement, Defendant moved to California in 2012.

14                                                       9.

15             From 2011 until 2019, Plaintiff managed the Company’s business affairs by himself, and

16      the Company continued to thrive. Under Plaintiff’s management, the Company opened three (3)

17      more salon locations. At all times, Plaintiff kept Defendant regularly informed of the

18      Company’s status, and communicated with Defendant regarding large decisions and documents

19      requiring signatures from both principals.

20                     Financial Challenges Occur and Get Worse with the Pandemic

21                                                       10.

22             In 2016, the Company began to experience a series of challenges. First, in October of

23      2016, the Company’s Northwest Portland location experienced a massive flood from a water

24      break in a condominium unit on the 4th floor of the same building. The location was forced to

25      close for over four (4) months for repairs and remodeling.

26      ////



Page 3 of 13      FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                    117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                        Portland, Oregon 97204
                                                                                   P: 503-417-0500 F: 503-417-0501
                                                                                           www.portlaw.com
                                                                                         Exhibit 1
                                                                                      Page 16 of 27
                 Case 3:21-cv-01184-HZ         Document 1         Filed 08/11/21   Page 22 of 32



 1                                                          11.

 2              For several months after reopening in January of 2017, the Northwest Portland location

 3      struggled to rebuild and recapture clientele following the flood-related closure. In October of

 4      2017, just as the location was starting to build momentum, another disaster struck. A gas leak

 5      was ignited at the property adjacent to the Company’s location, which caused an explosion that

 6      demolished the Company’s Northwest location.

 7                                                          12.

 8              In March of 2018, the Company opened a new location in Northwest Portland, to replace

 9      the location that was destroyed by the explosion.

10                                                          13.

11              Despite the setbacks and challenges it faced at its Northwest Portland location, the

12      Company was able to open a new location in West Linn in 2018—the Company’s seventh

13      location. The Company also relocated its Clackamas location to a better location at the local

14      mall.

15                                                          14.

16              As a result of the moves, openings, the Company’s debt load related to purchasing a new

17      location, and the location closures, the Company’s income and cash flow were significantly

18      reduced. Additionally, the Company’s expenses increased as a result of increased wages and

19      benefits for employees, increased rent expenses, etc. The Company’s financial struggles

20      continued throughout the end of 2019.

21                                                          15.

22              In 2020, the COVID-19 pandemic arrived, causing a catastrophic impact on the

23      Company. In March of 2020, the governor’s executive orders required the closure of all of the

24      Company’s salons for a significant period of time. These closures had a severe impact on the

25      Company’s financial position, effectively eliminating the Company’s revenue. Plaintiff loaned

26



Page 4 of 13       FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                          Exhibit 1
                                                                                       Page 17 of 27
                 Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 23 of 32



 1      more than $100,000 to the Company to cover payroll and other expenses for the Company. This

 2      new loan was in addition to previous loans Plaintiff has made to keep the Company operating.

 3                                                        16.

 4              Plaintiff worked tirelessly to help the Company overcome its financial challenges and to

 5      survive during the COVID-19 pandemic. Plaintiff was able to obtain a Paycheck Protection

 6      Program (“PPP”) loan for the Company and has tracked and documented Company expenses to

 7      cause the PPP loan to be fully forgiven. Additionally, Plaintiff has hired counsel for the

 8      Company to pursue insurance coverage claims related to the destruction of the Company’s

 9      Northwest Portland location. In addition to all of the extra activities described above, Plaintiff

10      continued to manage the Company’s business affairs for all of the Company’s locations, without

11      any assistance from Defendant.

12             Defendant Returns to Thwart the Company’s Operations and Promote Deadlock

13                                                        17.

14              From the date the Company was formed, to the present, Plaintiff has not been paid a

15      salary, nor has he been otherwise compensated for his management efforts. Initially, Plaintiff

16      and Defendant were both compensated equally, through draws or distributions paid by the

17      Company. Those “partnership payments” continued after Plaintiff’s divorce from Defendant,

18      even though Defendant had moved to California and was no longer participating in the

19      management of the Company. On many occasions, Defendant unilaterally withdrew funds from

20      Company accounts, claiming that she was entitled to her “partnership payments.” Defendant

21      withdrew such payments even during times when the Company did not have sufficient profits to

22      distribute to owners. Plaintiff refrained from taking draws at times when the Company was not

23      profitable. As a result, Defendant has been paid approximately $90,000 more for draws than

24      Plaintiff has received.

25      ////

26      ////



Page 5 of 13       FIRST AMENDED COMPLAINT                                          MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                           Exhibit 1
                                                                                        Page 18 of 27
                 Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 24 of 32



 1                                                        18.

 2             Beginning in June of 2019, Plaintiff caused the Company to cease paying draws to

 3      himself and to Defendant, due to waning profits. Following that decision, Defendant became

 4      difficult and obstructive and began to actively oppose Plaintiff’s business decisions. Defendant

 5      began to assert that she is still President of the Company, despite having abandoned her position

 6      several years prior. Defendant asserted that her approval was required before the Company

 7      could take certain actions necessary to keep the business in financial good health. Without a

 8      legitimate business purpose, Defendant refused to cooperate with Plaintiff’s requests on behalf of

 9      the Company, as follows:

10                     a.      In 2020, Plaintiff hired counsel to pursue insurance coverage claims for

11      the Company, related to the destruction of the Northwest Portland salon. Those efforts resulted

12      in a favorable settlement and a successful recovery of insurance proceeds, which are currently

13      held in trust with Company counsel (the “Trust Funds”). Defendant has refused to sign

14      documents which would instruct counsel to release the Trust Funds to pay Company’s Counsel,

15      and to cause the balance to be paid to the Company for its business use;

16                     b.      Defendant refused to provide her identification, which was necessary for

17      the Company to apply for a second forgivable PPP loan for more than $800,000, which the

18      Company could have used to pay for necessary business expenses;

19                     c.      Defendant refused to provide information and documentation necessary

20      for the Company to obtain credit in its own name.

21                                                        19.

22             In addition to standing in the way of the Company’s ongoing business efforts, Defendant

23      has engaged in activities to distract Plaintiff from operating the business. Since the time her

24      draws were terminated, Defendant began demanding documents and financial statements from

25      Plaintiff, despite the fact that Plaintiff had already been providing financial documentation to

26      Defendant on a regular basis. Plaintiff produced additional information to satisfy Defendant’s



Page 6 of 13       FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                         Portland, Oregon 97204
                                                                                    P: 503-417-0500 F: 503-417-0501
                                                                                            www.portlaw.com
                                                                                          Exhibit 1
                                                                                       Page 19 of 27
                 Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 25 of 32



 1      requests. Plaintiff provided the Company’s entire general ledger to Defendant, to refute

 2      Defendant’s unfounded allegations that Plaintiff had misused Company funds.

 3                                                        20.

 4             Defendant’s obstructive actions and refusals to sign critical documents were done without

 5      a legitimate business purpose. Instead, Defendant’s efforts were designed to block decision-

 6      making for the Company, so that Defendant could then leverage the Company’s precarious state

 7      to obtain compensation or a favorable buyout of her shares in the Company.

 8                                                        21.

 9             Plaintiff made numerous demands to Defendant via email in January, February and
10
        March of 2021. Additionally, Plaintiff and Defendant attended a mediation session in an attempt
11
        to resolve their differences and break the deadlock. The mediation was unsuccessful, the Parties
12
        were unable to resolve their differences, and the directors and shareholders remain deadlocked.
13

14      This action followed.

15                                      FIRST CLAIM FOR RELIEF
                                  Close Corporation Remedies – ORS 60.952
16
                                                          22.
17
               Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
18
                                                          23.
19
               The Company is a closely-held corporation which does not have shares listed on a
20
        national securities exchange or which are regularly traded in a market maintained by one or more
21
        members of a national or affiliated securities association.
22
                                                          24.
23
               To the extent Defendant is still a director, the Company’s directors are deadlocked in the
24
        management of the corporate affairs, the shareholders are unable to break the deadlock and
25
        irreparable injury to the corporation is threatened or being suffered, and the business and affairs
26



Page 7 of 13       FIRST AMENDED COMPLAINT                                          MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                           Exhibit 1
                                                                                        Page 20 of 27
                       Case 3:21-cv-01184-HZ        Document 1      Filed 08/11/21    Page 26 of 32



 1      of the corporation can no longer be conducted to the advantage of the shareholders generally,

 2      because of the deadlock.

 3                                                            25.

 4                    As a 50% shareholder and a director, Defendant exerts control over the Company, by

 5      objecting to actions Plaintiff intends to take to benefit the Company. Defendant is unwilling to

 6      actively participate in the Company’s business operations, but she demands that Plaintiff manage

 7      the Company’s affairs without salary or other compensation. In doing so, Defendant has acted in

 8      an oppressive manner, which has damaged the Company, and which threatens to cause further

 9      harm to the Company.

10                                                            26.

11                    To promote the best interests of the Company, the Court should enter judgment to

12      provide the following remedies:

13               i.      Pursuant to ORS 60.952(2)(a), requiring Defendant to execute documents necessary
14
        to allow Company counsel to deliver the Trust Funds to the Company, after payment of
15
        counsel’s fees and costs.
16
               ii.       Pursuant to ORS 60.952(2)(b), altering the Company’s bylaws to reduce the number
17
        of directors from two to one, consistent with the Parties previous discussions;
18

19             iii.      Pursuant to ORS 60.952(2)(c), to the extent not already accomplished by the Parties’

20      2011 agreement, removing Defendant from any position as a director or officer of the Company;
21             iv.       Pursuant to ORS 60.952(2)(d), to the extent not already accomplished by the Parties’
22
        2011 agreement, appointing Plaintiff to be the Company’s President.
23
                v.       Pursuant to ORS 60.952(2)(e), requiring an accounting and settlement of the
24
        shareholder’s capital accounts, and compensating Plaintiff for of any amounts paid to Plaintiff or
25

26      Defendant from the Company, and for judgment against Defendant in an amount necessary to



Page 8 of 13             FIRST AMENDED COMPLAINT                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                            Portland, Oregon 97204
                                                                                       P: 503-417-0500 F: 503-417-0501
                                                                                               www.portlaw.com
                                                                                             Exhibit 1
                                                                                          Page 21 of 27
                       Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 27 of 32



        settle the shareholders’ capital accounts. Plaintiff is entitled judgment in an amount to be proven
 1

 2      at trial, but believed to exceed $90,000;

 3             vi.         Pursuant to ORS 60.952(2)(j), awarding past due salary to Plaintiff from the

 4      Company in the amount of $150,000 per year, or other reasonable amounts to be determined at
 5      trial, for the period of time Plaintiff has been actively managing the Company’s business affairs
 6
        alone, after Defendant relocated to California. Such salary should be a liability of the Company
 7
        and paid before shareholders receive distributions on account of ownership; and
 8
               vii.        Pursuant to ORS 60.952(2)(i), compelling the purchase by the Company or Plaintiff
 9
10      of all of the shares held by Defendant for the shares’ fair value and on the terms determined by

11      the Court pursuant to ORS 60.952(5).

12
                                              SECOND CLAIM FOR RELIEF
13                                               Breach of Duty of Care
14                                                              27.
15                    Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
16                                                              28.
17                    As a director and officer of the Company, Defendant owed the Company and its
18      shareholders a duty of care, which requires Defendant to take action using the care that an
19      ordinarily prudent person in a similar position would exercise under the same circumstances.
20                                                              29.
21                    Defendant willfully and materially breached her duty of care to the Company in at least
22      the following ways:
23                    a.      Defendant relocated to California, leaving Plaintiff to manage all of the day-to-
24      day operations for the Company;
25      ////
26      ////


Page 9 of 13               FIRST AMENDED COMPLAINT                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                                Portland, Oregon 97204
                                                                                           P: 503-417-0500 F: 503-417-0501
                                                                                                   www.portlaw.com
                                                                                                 Exhibit 1
                                                                                              Page 22 of 27
                 Case 3:21-cv-01184-HZ          Document 1       Filed 08/11/21     Page 28 of 32



 1              b.     Defendant refused, without a legitimate business purpose, to sign documents that

 2      would instruct Company counsel to use the Trust Funds to pay the Company’s outstanding legal

 3      services invoice, and to return the balance of the Trust Funds the Company;

 4              c.     Defendant refused, without a legitimate business purpose, to provide a copy of her

 5      personal identification to Company’s potential second round PPP lender. Without identification

 6      documents for the Company’s shareholders, the Company was unable to complete its application

 7      for a forgivable PPP loan in excess of $800,000. Those funds would have assisted the Company

 8      to overcome the financial challenges caused by the COVID-19 pandemic; and

 9              d.     Defendant objected and continues to object to all business decisions made by

10      Plaintiff, to leverage the Company’s financial situation for her personal gain.

11                                                         30.

12              The Company and Plaintiff are entitled to judgment against Defendant for damages

13      suffered by both, as follows:

14                     a.      First, Plaintiff is entitled to his past-due salary from the Company for

15      managing the Company’s day-to-day business affairs in Defendant’s absence, in an amount to be

16      proven at trial, but believed to exceed $1,350,000, or $150,000 per year for nine (9) years.

17      Defendant should be required to contribute funds to pay half of Plaintiff’s past-due salary.

18      Alternatively, the Company’s liability for such salary should be satisfied before shareholders

19      receive distributions on account of ownership; and

20                     b.      Second, the Company is entitled to damages in excess of $800,000, caused

21      by Defendant when she refused to simply provide her photo identification to verify her status as

22      a shareholder of the Company, which was required to obtain a forgivable second-round PPP

23      loan; and

24                     c.      Third, the Company is entitled to compensation from Defendant for any

25      interest or fees that accrued as a result of Defendant’s failure to authorize the timely release of

26      the Trust Funds, and payment of counsel and the Company’s retained experts from those funds.



Page 10 of 13        FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                           Portland, Oregon 97204
                                                                                      P: 503-417-0500 F: 503-417-0501
                                                                                              www.portlaw.com
                                                                                             Exhibit 1
                                                                                          Page 23 of 27
                   Case 3:21-cv-01184-HZ        Document 1      Filed 08/11/21     Page 29 of 32



 1      The Company is entitled to a judgment for such interest and fees in an amount determined at

 2      trial, but believed to exceed $5,000.

 3
                                         THIRD CLAIM FOR RELIEF
 4                                         Breach of Duty of Loyalty
 5                                                        31.
 6              Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.
 7                                                        32.
 8              To the extent that Defendant retained any role as a director or officer of the Company
 9      after her ostensible resignation in 2011, Defendant owed the Company and its shareholders a
10      duty of loyalty, which requires the directors to put the Company’s interests ahead of their
11      personal interests.
12                                                        33.
13              Through her wrongful conduct, as described above, Defendant willfully and materially
14      breached her duty of loyalty to the Company and its shareholders.
15                                                        34.
16              The Company is entitled to judgment for damages in an amount to be proven at trial, but
17      believed to exceed $805,000 for interest and fees incurred by the Company due to Defendant’s
18      conduct.
19
                                        FOURTH CLAIM FOR RELIEF
20                                           (Injunctive Relief)

21                                                        35.

22              Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.

23                                                        36.

24              Defendant resigned from her role as president of the Company, and agreed that Plaintiff

25      would fulfill that role. Now, in breach of the fiduciary duties described above, Defendant has

26      taken the contradictory position of asserting that she is still the Company’s president while



Page 11 of 13       FIRST AMENDED COMPLAINT                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                           Exhibit 1
                                                                                        Page 24 of 27
                 Case 3:21-cv-01184-HZ           Document 1       Filed 08/11/21      Page 30 of 32



 1      simultaneously refusing to manage the Company’s day-to-day affairs or take actions necessary to

 2      preserve the Company’s business. Most notably, when the Company was applying for a second

 3      round PPP loan to assist with operating expenses, the PPP lenders required all owners of the

 4      Company to provide photo identification. Defendant refused to provide her photo identification,

 5      even though the loan did not have any personal guaranty requirements. Defendant’s refusal to

 6      provide her identification prevented the Company from obtaining the forgivable loan before the

 7      loan program was exhausted, causing the Company to lose the opportunity to receive $800,000.

 8                                                          37.

 9              Defendant’s actions have and will continue to cause irreparably harm to the Company.

10      Plaintiff and the Company do not have an adequate remedy at law. Accordingly, the Plaintiff

11      and the Company are entitled to a temporary, preliminary and permanent injunctive relief in the

12      form of an order enjoining Defendant from participating in the Company’s day-to-day affairs,

13      asserting that she is still the Company’s president, asserting that she is still a director for the

14      Company, or interfering with Plaintiff’s management of the Company. Furthermore, Defendant

15      should be required to confirm, in writing, that she is no longer a director or officer of the

16      Company. Additionally, to the extent new PPP loans become available, Defendant should be

17      required to provide her identification and confirm her status as a shareholder of the Company.

18                                        FIFTH CLAIM FOR RELIEF
19                                            (Declaratory Relief)

20                                                          37.

21              Plaintiff re-alleges the preceding paragraphs as though fully set forth herein.

22                                                          38.

23              Pursuant to ORS § 28.010 et seq., the Court should declare that the Plaintiff is the

24      President of the Company, that the Defendant resigned her position with the Company under the

25      parties’ 2011 agreement, and that all actions taken by the Plaintiff for the benefit of the Company

26      as its de facto President in reliance on the parties 2011 are the action the Company.



Page 12 of 13      FIRST AMENDED COMPLAINT                                             MOTSCHENBACHER & BLATTNER LLP
                                                                                         117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                             Portland, Oregon 97204
                                                                                        P: 503-417-0500 F: 503-417-0501
                                                                                                www.portlaw.com
                                                                                              Exhibit 1
                                                                                           Page 25 of 27
                 Case 3:21-cv-01184-HZ         Document 1       Filed 08/11/21     Page 31 of 32



 1                                          DEMAND FOR RELIEF

 2              Plaintiff therefore requests that judgment be entered against Defendant, and in favor of

 3      Plaintiff and the Company, as follows:

 4              1.     Providing Plaintiff and the Company remedies described in ORS 60.952,

 5      including but not limited to confirmation of Defendant’s removal from her role as president of

 6      Moto-Biz, Inc.; formal appointment of Plaintiff as president of Moto-Biz, Inc.; alteration of the

 7      Company’s bylaws; an accounting and balancing of capital accounts; compensation for

 8      Plaintiff’s management efforts; and the requirement that Defendant sell her Company stock to

 9      Plaintiff or the Company for fair value as determined by the Court;

10              2.     Declaring that the Plaintiff is the President of the Company; that the Defendant

11      resigned her position with the Company under the parties’ 2011 agreement, and that all actions

12      taken by the Plaintiff for the benefit of the Company as its de facto President in reliance on the

13      parties 2011 are the action the Company;

14              3.     Awarding damages in an amount sought above or as otherwise determined at trial;

15              4.     Awarding Plaintiff his attorneys’ fees, costs and disbursements in this action; and

16              5.     Awarding Plaintiff and the Company any further relief that the Court finds

17      appropriate or just.

18                                                    DATED this 6th day of July, 2021.

19                                                    MOTSCHENBACHER & BLATTNER LLP

20                                                    By: s/ Nicholas J. Henderson
                                                      Nicholas J. Henderson, OSB No. 074027
21                                                    Attorneys for Plaintiff
22

23

24

25

26



Page 13 of 13        FIRST AMENDED COMPLAINT                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
{00454796:1}
                                                                                          Portland, Oregon 97204
                                                                                     P: 503-417-0500 F: 503-417-0501
                                                                                             www.portlaw.com
                                                                                           Exhibit 1
                                                                                        Page 26 of 27
    Case 3:21-cv-01184-HZ             7/15/2021
                                      Document 9:17 AM 08/11/21
                                                1 Filed                       Page 32 of 32
                                         21CV15255




        IN THE CIRCUIT COURT OF THE STATE OF OREGON
                        FOR THE COUNTY OF MULTNOMAH

REZA MOTAMENI,                                     Case No.: 21CV15255

Plaintiff/Petitioner,
vs.
                                                   DECLARATION OF SERVICE OF
MELISSA ADAMS F/K/A MELISSA                        Summons, First Amended Complaint, and
MOTAMENI,
                                                   Plaintifrs First Requests for Production of
Defendant/Respondent,                              Documents to Defendant Melissa Adams

And

MOTO-BIZ, INC.,

Nominal Defendant/Respondent.

I hereby declare that I made service of the above described documents upon the individuals and
other legal entities to be served, names below, by delivering or leaving true copies of said
Document(s) mentioned therein, as follows:

Personal Service Upon Individual

   Upon Melissa Adams tka Melissa Motameni, by delivering such true copy to him/her,
   personally and in person, at 408 Hannon Ave., Monterey, CA, on Tuesday, July 13, 2021, at
   7:25PM.

I further declare that the above statement is true to the best of my knowledge and belief, and I
understand that it is made for use as evidence in court and is subject to penalty for perjury. I
declare that I am a competent person 18 years of age or older and a resident of the state of service
or the State of Oregon, and that I am not a party to nor an officer, director or employee of, nor
attorney for any party, corporate or otherwise; and that the person, firm or corporation served by
me is the identical pe,-son, furn or Corporation named in the action. ~

                                                    Dated July 14, 2    1:.-_ ______

                                                       Signed

                                                                  Hector Garcia,
                                                                  Registration No.: Monterey 100
                                                                  for MercuryPDX
                                                                  PO Box2274
                                                                  Portland, OR 97208
                                                                  503-247-8484




Page 1 of 1 - DECLARATION OF SERVICE


                                                                                      Exhibit 1
                                                                                   Page 27 of 27
